Transactions effected pursuant to Rule 10F3. Fund: R.J. Involved? Form Rec'd? Yrs. In Business: Cusip Security: Date of Purchase: Date Offering commenced: Purchase price: Commission: Securities acquired from: Share amount purchased $ Amount purchased: Total Offering: Spread EIEF IPO RWE AG NPV December 8, 2011 December 8, 2011 26 EUR 94.03 EUR Deutsche Bank Securities, Inc. 62,780.03 EUR EIEF IPO RWE AG NPV December 22, 2011 December 22, 2011 26 EUR 16.73 EUR Deutsche Bank Securities, Inc. 11,170.73 EUR EIEF IPO No N/A B7QNZW8 Ziggo NV EUR1 March 21, 2012 March 21, 2012 18.50 EUR UBS AG (London Equities), London 765 EUR 18,693.33 EUR EIGB New Issue No N/A N/A 26884LAB5 EQT Corp. 4.875% 15/NOV/2021 November 2, 2011 November 2, 2011 Deutsche Bank Securities, Inc. EIGB New Issue No N/A N/A 302491AR6 FMC Corp SR NT 3.95% 01/FEB/2022 November 17, 2011 November 17, 2011 Banc of America Securities, LLC. EIGB New Issue No N/A N/A 05565QBX5 BP Capital Markets 1.7% 05/DEC/2014 December 1, 2011 December 1, 2011 Morgan Stanley & Co, Inc. EIGB New Issue No N/A N/A 278865AK6 Ecolab Inc 3.0% 08/DEC/2016 December 5, 2011 December 5, 2011 Bank America (SPEC) EIGB New Issue No N/A N/A 78573AAB6 SABMILLER Holdings, Inc. 2.45% 15/JAN/2017 144A January 10, 2012 January 10, 2012 Bank America NYC EIGB New Issue No N/A N/A 902133AL1 Tyco Electronics Group S A January 31, 2012 January 31, 2012 JP Morgan Secs Inc., - Fixed Income EIGB New Issue No N/A N/A 04044TAG1 Aristotle Holding Inc. 2.10% 12/FEB/2015 February 6, 2012 February 6, 2012 Citigroup Global Markets EIGB New Issue No N/A N/A 055921AB6 BMC Software Inc. 4.25% 15/FEB/2022 February 8, 2012 February 8, 2012 Banc of America Securities LLC EIGB New Issue No N/A N/A 845467AF6 Southwestern Energy Co 4.1% 15/MAR/2022 February 29, 2012 February 29, 2012 JP Morgan Sec's Inc.- Fixed Income $ EIGB New Issue No N/A N/A 05531FAK9 BB&T Corporation SR NT-C 2.15% 22/MAR/2017 March 15, 2012 March 15, 2012 Deutsche Bank AG EIGB New Issue No N/A N/A 76720AAB2 Rio Tinto FIN USA LTD 2% 22/MAR/2017 March 19, 2012 March 19, 2012 Credit Suisse First Boston LLC $ EIGB New Issue No N/A N/A 423012AA1 Heineken NV 3.4% BDS 01/APR/2022 March 29, 2012 March 29, 2012 JP Morgan Secs Inc., - Fixed Income $ EMCG Secondary Offering No N/A
